DETAILED ACTION
This office action is in response to correspondence filed on 12/22/2021.  
The Amendment filed on 12/22/2021 has been entered.  
Claims 1, 3, 9-15 have been amended by Applicant.
Claim 8 is cancelled by Applicant.
Claims 1-7 and 9-19 remain pending in the application of which Claims 1, 3, 9, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 and 9-19 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 3, 9, and 15.

Most pertinent prior art:
PUDER (Puder H, Soffke O. An approach to an optimized voice-activity detector for noisy speech signals. In 2002 11th European Signal Processing Conference 2002 Sep 3 (pp. 1-4). IEEE.) discloses a method for speech processing, comprising: 
receiving a plurality of frames of a speech signal; 
determining, for a first frame of the speech signal, a first parameter for a first frequency band (PUDER Fig. 1 – “Estimation of Prediction Error Power [Wingdings font/0xE8] P(n)”; Pg. 3 Section 3.2 – “Detection of Voice Activity” – “The real voice activity detection is now based on the prediction error signal power P(n) which is determined for every signal block.”) [from a first energy envelope of the speech signal in a time domain, and a second parameter for a second frequency band from a second energy envelope of the speech signal in the time domain]; 
determining a smoothed first parameter (PUDER Eq. (10) – “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”; Pg. 3 Section 3.2 – “The reference signal of the detection is calculated by an SAM smoothing of the power P(n) comparable to the classical detector:”) and a smoothed second parameter based on information of a second frame (Puder Eq. (10) – “P(n-1)”) that is prior to the first frame of the speech signal (PUDER Eq. (10); Section 3.2 – “Pbar(n) = ….  where the falling smoothing …”; One of ordinary skill in the art would recognize Eq. (10) is a smoothing filter with different rising and falling time constants for smoothing, and Pbar(n-1) is a second smoothing parameter in a frame prior to the current frame of the speech signal. Note that the second smoothing parameter, Pbar(n-1), is based on the second parameter, P(n-1). Assuming a falling instance, Pbar(n) = Pbar_f(n) = beta*Pbar(n-1) + (1-beta)*P(n), where Pbar(n-1) = beta*Pbar(n-2) + (1-beta)*P(n-1). Thus, by substitution, Pbar(n) = beta*[beta*Pbar(n-2) + (1-beta)*P(n-1)] + (1-beta)*P(n). Accordingly, a smooth parameter, Pbar(n) is based on a second parameter, P(n-1). ); 
comparing the first parameter with the smoothed first parameter (PUDER  Eq. (10);  Section 3.2 – “… Finally a preliminary decision VAD(n) is determined as follows: VAD(n) = 1: Pbar(n) >= b*N(n) …”;  Please note that when b*N(n) in Eq. (12) is subtracted from Pbar(n), the inequality becomes Pbar(n)-b*N(n) >= 0.  Also note that N(n) is a function P(n).  Thus, Eq. (12) is equivalent to computing a difference between the parameter and the smoothed parameter.); 
[comparing the second parameter with the smoothed second parameter]; and
generating, based on the comparing the first parameter with the smoothed first parameter and [the comparing the second parameter with the smoothed second parameter], a decision point (PUDER Eq. (12) Section 3.2 – “… a preliminary decision VAD(n) is determined as follows: VAD(n) = 1: Pbar(n) >= b*N(n) …”) to determine whether the first frame comprises unvoiced speech or voiced speech (PUDER Section 1 – “Their task is to precisely detect, often based on a noisy signal, the time instances when speech is present.”);
[processing the first frame of the speech signal based on the decision point;
obtaining a synthesized speech signal based on the processed first frame; and
outputting the synthesized speech signal].

PUDER does not explicitly teach the [square-bracketed] limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655